Citation Nr: 1445845	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of Achilles tendon rupture with calcaneal spur of the right foot.

2.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of VA treatment records dated from April 2012 to December 2012.  The Veterans Benefits Management System (VBMS) contains no documents.

The issue of an increased rating in excess of 10 percent for the service-connected residuals of Achilles tendon rupture with calcaneal spur of the right foot is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The currently demonstrated left foot disability manifested by pes planus and a calcaneal spur as likely as not is due to injuries sustained during the Veteran's extensive period of active service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her left foot disability manifested by pes planus and a calcaneal spur is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


II.  Service Connection

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his or her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted, the first element of service connection requires evidence of a current disability.  

On VA examination in January 2012, the Veteran was diagnosed with a calcaneal spur and acquired pes planus of the left foot.

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Upon entrance to active service, the Veteran's August 1977 Report of Medical Examination indicated that the Veteran's feet and lower extremities were normal.  At the Veteran's separation examination in July 1999, the examiner reported that the Veteran had pes planus involving her left foot.  Thus, the Veteran has satisfied the second element of service connection.

The Veteran was afforded VA examinations in January 2012 and March 2012 to determine the likely etiology of the claimed left foot or Achilles tendon condition.  

During her January 2012 VA examination, the Veteran reported starting to have pain in her left foot as a result of compensating for her right foot.  After diagnostic testing the examiner added that the Veteran had a calcaneal spur of her left foot and pes planus.  The VA examiner opined that the Veteran's acquired pes planus was more likely than not related to service.  

Subsequently, the Veteran attended a VA examination in March 2012.  The VA examiner reported that the Veteran never had pes planus and did not currently have pes planus.  She reported that the Veteran had foot pain secondary to plantar fasciitis, which was treated with an injection in the foot.  

After examining the Veteran, the VA examiner added that the Veteran had pain on use of the feet, decreased longitudinal arch height on weight-bearing, tenderness to pressure, and a calcaneal spur.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service. 

The Board finds the Veteran's lay statements to be competent and credible in showing the onset of her left foot disability in service with ongoing symptoms since that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006).

Thus, after careful reviewing and weighing entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not has left foot disability manifested by pes planus and a calcaneal spur that had its clinical onset during the Veteran's extensive period of active service.   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


ORDER

Service connection for a left foot disability manifested by pes planus and a calcaneal spur is granted.


REMAND

In a September 2014 Appellate Brief, the Veteran's representative argued that the Veteran's right foot and Achilles tendon disability had significantly worsened since her last VA examination in March 2012.  

The record reflects that the Veteran underwent surgery on her right foot in June 2012.  The operation left her unable to stand or wear shoes for two weeks.  

Therefore, a contemporaneous examination is needed to determine the current level of impairment of the Veteran's right foot and Achilles tendon disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the current severity of her service-connected Achilles tendon rupture with calcaneal spur of the right foot.  

The entire claims file (including any relevant Virtual VA and VBMS records) should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should confirm that such records were available for review.  

The examiner is requested to perform range of motion testing and to comment on all identified symptomatology, with particular attention to painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

The examiner should provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she must explain why.

2.  After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


